Exhibit 10.1

 

February 11, 2010

 

Mr. Stephen J. Lombardi

 

Re:                             Severance Agreement and Release

 

Dear Steve:

 

This letter agreement (the “Agreement”) summarizes the terms of your planned
separation of employment from Helicos BioSciences Corporation (the “Company”). 
The purpose of this Agreement is to establish an amicable arrangement for ending
your employment relationship with the Company, to release legal claims between
you and the Company, to provide you certain severance benefits that you are not
otherwise entitled to.

 

With these understandings and in exchange for the promises by you and the
Company as set forth below, you and the Company agree as follows.

 

1.                                      Employment Status, Severance Pay and
Benefits:

 

(a)                                  You agree that your separation of
employment from the Company shall be effective as of the date written above (the
“Resignation Date”).  During the remainder of your employment, you shall perform
any reasonably requested responsibilities to assist in the transition of your
duties.  You have agreed, separate and apart from this Agreement, to resign from
the Board of Directors of the Company.  You acknowledge and agree that your
resignation from the Board of Directors of the Company is final and may not be
revoked by you in any manner.

 

(b)                                 In exchange for, and in consideration of,
your full execution of and adherence to this Agreement, the Company agrees to
pay you the amount of your regular base salary at the gross annual rate of
$375,000.00 that you would have earned after the Resignation Date if your
employment had continued to and including August 31, 2010 (the “Severance
Amount”).  The Severance Amount shall be paid to you in two equal installments,
subject to regular deductions and withholdings (each, an “Installment”).  The
first Installment shall be paid to you on the Company’s first regular payroll
date after the seven-day revocation period set forth in Section 12 has expired. 
The second Installment shall be paid to you on the Company’s last regular
payroll date in April, 2010 (which is expected to be April 21, 2010).  Your
participation in all Company benefit programs in which you currently participate
shall continue up to and including the Resignation Date.  Effective on the
Resignation Date, your participation in all such Company benefit programs shall
end pursuant to program terms, except with respect to the Company’s group
medical and dental plans, which shall be subject to continuation pursuant to
Section 1(c) below.  To the extent permitted by and under the Company’s life
insurance and long term disability policies, you may be eligible to elect to
extend your coverage under such policies after the Resignation date at your own
cost and expense.  On the Resignation Date, your

 

1

--------------------------------------------------------------------------------


 

employment and your affiliations with the Company and any of its subsidiaries in
any and all other capacities you may hold with the Company or any subsidiary
shall terminate.  Without limiting the generality of the foregoing, effective as
of the Resignation Date, you hereby resign from all officer positions with the
Company and any of its subsidiaries or affiliates.  Notwithstanding the
foregoing, nothing in this Agreement shall be construed to affect your right to
receive pay for all vacation pay that is accrued, unused and otherwise available
to you as of the Resignation Date.  Any such vacation pay to the extent not
theretofore paid, shall be paid in a lump sum in cash within ten (10) business
days after the Resignation Date.  You acknowledge and agree that you previously
received a reimbursement payment from the Company in the amount of $1,305.70 in
connection with a hotel reservation for a business conference that was scheduled
for February 2010 that you will not be attending on behalf of the Company.  You
agree that such reimbursement amount shall be deducted from the first
Installment payment described in this Section 1(b).

 

(c)                                  The Resignation Date shall be the date of
the “qualifying event” under the Company’s group medical and dental plans for
the purpose of continuation of coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).  The Company will present you with
information on COBRA under separate cover.  If you timely elect continuation of
coverage under COBRA, the Company shall pay the premiums for coverage of you
under the Company’s group medical and dental plans in which you are currently
participating (“Group Health Plans”) at the coverage levels that currently apply
to you (i.e. yourself and your wife), subject to premium contributions by you to
the same extent as premium contributions are required for active employees with
the same coverage levels, effective until the earlier of (i) December 31, 2010
or (ii) the date when you become eligible for coverage under another group
medical plan as a result of other employment.  You shall notify the Company in
writing if you become eligible for coverage under another group medical plan
before December 31, 2010 and you shall respond promptly to any reasonable
requests for information relevant to your rights under this Section 1(c).  You
acknowledge that the Company may deduct your premium contributions for coverage
under Group Health Plans from your severance Installment payments pursuant to
Section 1(b).  Nothing in this Agreement shall affect your right to continue
participating in Group Health Plans pursuant to COBRA after December 31, 2010 at
your own premium cost subject to the terms of COBRA.

 

(d)                                 As part of the consideration for the
payments and benefits following the Resignation Date pursuant to Sections
1(b) and 1(c), you agree that during the period from the day following the
Resignation Date to and including August 31, 2010, you shall provide up to five
(5) hours per calendar month of transitional assistance by telephone or email. 
You shall provide such assistance at any reasonable times requested by the
Company; provided that the Company shall not require you to provide transitional
assistance at any time that would unreasonably interfere with personal or
professional commitments.  Transitional assistance pursuant to this
Section 1(d) may include but shall not be limited to services within the scope
of Section 10.

 

2.                                      Stock/Change in Control Agreements:

 

(a)                                  Stock and Stock Options:  Your rights to
stock and stock options of the Company shall be governed by the Helicos
BioSciences Corporation 2003 Stock Option and Incentive Plan

 

2

--------------------------------------------------------------------------------


 

and the 2007 Stock Option and Incentive Plan (the “Stock Option Plans”) and your
equity award agreements for the following awards (the “Equity Award Agreements”)
based on your employment to the Resignation Date:

 

RESTRICTED STOCK AWARDS

 

 

 

Grant

 

 

 

 

 

 

 

 

 

As of 1/1/2010

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Vested

 

Unvested

 

127

 

8/8/2006

 

2003

 

RSA

 

166,666

 

$

0.5850

 

149,305

 

17,361

 

130

 

7/27/2007

 

2007

 

RSA

 

12,778

 

$

0.0000

 

7,986

 

4,792

 

533

 

1/28/2009

 

2007

 

RSA

 

87,500

 

$

0.0000

 

43,750

 

43,750

 

 

 

 

 

 

 

 

 

266,944

 

 

 

201,041

 

65,903

 

 

STOCK OPTIONS

 

 

 

Grant

 

 

 

 

 

 

 

 

 

As of 1/1/2010

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Vested

 

Unvested

 

213/214

 

2/22/2007

 

2003

 

ISO/NQ

 

166,666

 

$

11.0700

 

121,525

 

45,141

 

246/247

 

11/20/2007

 

2007

 

ISO/NQ

 

250,000

 

$

10.7500

 

135,416

 

114,584

 

403/404

 

8/18/2008

 

2007

 

ISO/NQ

 

150,000

 

$

4.4000

 

53,124

 

96,876

 

458/459

 

1/28/2009

 

2007

 

ISO/NQ

 

175,000

 

$

1.0400

 

87,500

 

87,500

 

 

 

 

 

 

 

 

 

741,666

 

 

 

397,565

 

344,101

 

 

Notwithstanding anything to the contrary in this Section 2(a), you shall further
be entitled to vesting as of the Resignation Date of such additional stock and
options set forth in award numbers 127, 130, 533 and 458/459 noted above (the
“Accelerated Awards”) that would have vested if your employment had continued to
and including August 31, 2010.  Subject only to that modification of vesting
rights with respect to the Accelerated Awards, all of your rights and
obligations to stock and/or stock options, including exercise, expiration and
the Company’s purchase of unvested stock, are governed by the terms and
conditions of the Stock Plans and the Equity Award Agreements.

 

(b)                                 Change in Control Agreement:  You agree that
you shall have no further rights under the Amended and Restated Change in
Control Agreement dated as of August 18, 2008 between you and the Company (the
“Change in Control Agreement”), and that as of the Resignation Date, the Change
in Control Agreement shall be null and void.

 

3.                                      Mutual Releases:

 

(a)                                  In exchange for the Company’s promises set
forth herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, you, on your own behalf and on behalf of your
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably release, waive and forever discharge the Company and each of its
affiliates, parents, successors, predecessors, and the subsidiaries, directors,
owners, members, shareholders, officers, agents, and employees of the Company
and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Company Releasees”),
from any and all causes of action, claims and damages, whether known or unknown,
foreseen or unforeseen, presently asserted or otherwise arising through the date
of your signing of the Agreement, concerning your employment, Board membership
or separation from

 

3

--------------------------------------------------------------------------------


 

employment and your resignation from your Board membership.  This release
includes, but is not limited to, any claim or entitlement to salary, bonuses,
any other payments, benefits or damages arising under any federal law
(including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Employee Retirement Income Security
Act of 1974, the Americans with Disabilities Act, Executive Order 11246, the
Family and Medical Leave Act, and the Worker Adjustment and Retraining
Notification Act, each as amended); any claim arising under any state or local
laws, ordinances or regulations (including, but not limited to, any state or
local laws, ordinances or regulations requiring that advance notice be given of
certain workforce reductions); and any claim arising under any common law
principle or public policy, including, but not limited to, all suits in tort or
contract, such as wrongful termination, defamation, emotional distress, invasion
of privacy or loss of consortium, and any claim for attorneys’ fees.

 

You understand that by signing this Agreement you are not waiving any claims or
administrative charges which cannot be waived by law.  You are waiving, however,
any right to monetary recovery or individual relief should any federal, state or
local agency (including the Equal Employment Opportunity Commission) pursue any
claim on your behalf arising out of or related to your employment, Board
membership with and/or separation from employment and Board membership with the
Company.

 

Notwithstanding anything to the contrary provided herein, nothing herein shall
affect your rights under the Company’s certificate of incorporation and bylaws
with respect to indemnification or the Indemnification Agreement, dated
August 18, 2008, between the Company and you.

 

(b)                                 In exchange for the release set forth in
Section 3(a) above, and other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Company unconditionally and irrevocably
hereby release, waive and forever discharge you from any and all causes of
action, claims and damages, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising out of your employment with, change in
employment status with, and/or separation of employment from, the Company.  This
release is intended by the Company to be all encompassing and to act as a full
and total release of any claims, whether specifically enumerated herein or not,
that the Company may have or have had against you arising from conduct occurring
up to and through the date of this Agreement, including, but not limited to, any
claims arising from any federal, state or local law, regulation or constitution
dealing with either employment or employment benefits; any contract, whether
oral or written, express or implied, including without limitation, any letter
offering employment and any stock option agreement(s), any tort; any claim for
equity or other benefits; or any other statutory and/or common law claim. 
Notwithstanding the foregoing, nothing herein shall be deemed to release or
waive (i) any civil claims the Company may have arising from any acts or
omissions by you that would satisfy the elements of a criminal offense or
(ii) any claims arising from this Agreement.

 

4.                                      Waiver of Rights and Claims Under the
Age Discrimination in Employment Act of 1967:

 

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

 

4

--------------------------------------------------------------------------------


 

(a)                                 in consideration for the Company’s promises
set forth herein, you specifically and voluntarily waive such rights and/or
claims under the ADEA you might have against the Company Releasees to the extent
such rights and/or claims arose prior to the date this Agreement was executed;

 

(b)                                you understand that rights or claims under
the ADEA which may arise after the date this Agreement is executed are not
waived by you;

 

(c)                                 you are advised that you may take at least
twenty-one (21) days within which to consider the terms of this Agreement,
subject to Section 5(a) below, and you are advised to consult with an attorney
of your choice prior to executing this Agreement, and you acknowledge that you
have not been subject to any undue or improper influence interfering with the
exercise of your free will in deciding whether to consult with counsel;

 

(d)                                you have carefully read and fully understand
all of the provisions of this Agreement, and you knowingly and voluntarily agree
to all of the terms set forth in this Agreement; and

 

(e)                                 in entering into this Agreement you are not
relying on any representation, promise or inducement made by the Company or its
attorneys with the exception of those promises described in this document.

 

5.                                      Period for Review and Consideration of
Agreement:

 

(a)                                  You acknowledge that you were informed and
understood that you had twenty-one (21) days from January 25, 2010 (i.e., to and
including February 19, 2010) to review and consider a preceding version of this
Agreement before signing it.  You further acknowledge and agree that the
revisions to such preceding version that are reflected in this Agreement do not
extend that twenty-one (21) day period.  If you sign this Agreement before
February 19, 2010, you acknowledge that such decision was entirely voluntary.

 

(b)                                 The 21-day review period will not be
affected or extended by any revisions, whether material or immaterial, that
might be made to this Agreement.

 

6.                                      Accord and Satisfaction:  The payments
set forth herein shall be complete and unconditional payment, settlement, accord
and/or satisfaction with respect to all obligations and liabilities of the
Company Releasees to you, including, without limitation, all claims for back
wages, salary, vacation pay, draws, incentive pay, bonuses, stock and stock
options, commissions, severance pay, reimbursement of expenses, motor vehicle
expenses, moving expenses, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums.

 

7.                                      Company Files, Documents and Other
Property:  You agree that on or before the Resignation Date you will return to
the Company all Company property and materials, including but not limited to,
(if applicable) personal computers, laptops, palm pilots and their equivalent,
fax

 

5

--------------------------------------------------------------------------------


 

machines, scanners, copiers, cellular phones, Company credit cards and telephone
charge cards, manuals, building keys and passes, courtesy parking passes,
diskettes, intangible information stored on diskettes, software programs and
data compiled with the use of those programs, software passwords or codes,
tangible copies of trade secrets and confidential information, sales forecasts,
names and addresses of Company customers and potential customers, customer
lists, customer contacts, sales information, sales forecasts, memoranda, sales
brochures, business or marketing plans, reports, projections, and any and all
other information or property previously or currently held or used by you that
is or was related to your employment with the Company (“Company Property”).  You
represent that you have not and will not take by download or otherwise any
Company Property.  You agree that in the event that you discover any Company
Property in your possession, whether in electronic form or otherwise, after the
Resignation Date, you will immediately return such materials to the Company.

 

Following your return of your Company issued laptop (the “Laptop”), the Company
will remove all Company information from the Laptop and will then transfer the
Laptop to you for you to keep for your own personal use together with the
docking station and two (2) monitors previously used by you in your office at
the Company.

 

8.                                      No Liability or Wrongdoing:  Nothing in
this Agreement, nor any of its terms and provisions, nor any of the negotiations
or proceedings connected with it, constitutes, will be construed to constitute,
will be offered in evidence as, received in evidence as, and/or deemed to be
evidence of, an admission of liability or wrongdoing by any and/or all of the
Company Releasees, and any such liability or wrongdoing is hereby expressly
denied by each of the Company Releasees.

 

9.                                      Future Conduct:

 

(a)                                  Nondisparagement:  You agree not to make
disparaging statements to any person or entity concerning the Company, its
officers, directors or employees; the products, services or programs provided or
to be provided by the Company; the business affairs, operation, management or
the financial condition of the Company; or the circumstances surrounding your
employment and/or separation of employment from the Company.  The Company
shall direct all current Directors, the current CEO and current Vice Presidents
of the Company not to make any disparaging statements concerning you.

 

(b)                                Confidentiality of this Agreement:  You agree
that you shall not disclose, divulge or publish, directly or indirectly, any
information regarding the substance, terms or existence of this Agreement and/or
any discussion or negotiations relating to this Agreement, including any
assertions made in the course of such negotiations, to any person or
organization other than your immediate family and accountants or attorneys when
such disclosure is necessary for the accountants or attorneys to render
professional services.  Prior to any such disclosure that you may make, you
shall secure from your attorney or accountant their agreement to maintain the
confidentiality of such matters.  Notwithstanding the foregoing, you may make
disclosure concerning this Agreement to the same extent as the Company makes
public disclosure for securities law reporting purposes, after the Company has
made any such disclosure.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Disclosures:  Nothing herein shall prohibit
or bar you from providing truthful testimony in any legal proceeding or in
communicating with any governmental agency or representative or from making any
truthful disclosure required, authorized or permitted under law; provided,
however, that in providing such testimony or making such disclosures or
communications, you will use your best efforts to ensure that this section is
complied with to the maximum extent possible.  Notwithstanding the foregoing,
nothing in this Agreement shall bar or prohibit you from contacting, seeking
assistance from or participating in any proceeding before any federal or state
administrative agency to the extent permitted by applicable federal, state
and/or local law.  However, you nevertheless will be prohibited to the fullest
extent authorized by law from obtaining monetary damages in any agency
proceeding in which you do so participate.

 

(d)                                 Nondisclosure and Developments Agreement: 
You agree that the Employee Nondisclosure and Developments Agreement between you
and the Company (“Nondisclosure and Developments Agreement”), provide
restrictions regarding your conduct following the termination of your
employment.  You agree that the agreements referenced in the preceding sentence
are valid and enforceable, and that you shall comply in all respects with the
terms of such agreements.

 

10.                               Future Cooperation:

 

You agree to cooperate reasonably with the Company (including its outside
counsel) in connection with the contemplation, prosecution and defense of all
phases of existing, past and future litigation about which the Company believes
you may have knowledge or information.  You further agree to make yourself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel.  The Company
shall not utilize this Section 10 to require you to make yourself available to
an extent that would unreasonably interfere with full-time employment
responsibilities that you may have.  You agree to appear without the necessity
of a subpoena to testify truthfully in any legal proceedings in which the
Company calls you as a witness.  The Company shall compensate you at the rate of
$200.00 per hour for services provided by you pursuant to this Section 10;
provided that (i) the Company shall not be required to provide compensation for
services that also come within the scope of your obligations to provide
transitional assistance pursuant to Section 1(d) (which obligations are subject
to the time period and hours limitation applicable to services pursuant to
Section 1(d)), and (ii) the Company shall not be obligated to compensate you for
any time that you could be compelled to expend if you were subpoenaed by the
Company.  The Company shall also reimburse you for any pre-approved reasonable
business travel expenses that you incur on the Company’s behalf as a result of
your litigation cooperation services, after receipt of appropriate documentation
consistent with the Company’s business expense reimbursement policy.

 

11.                               Representations, Governing Law and Other
Terms:

 

(a)                                 This Agreement sets forth the complete and
sole agreement between the parties and supersedes any and all other agreements
or understandings, whether oral or written, except the Stock Option Plans,
Equity Agreements, Change in Control Agreement (subject to its termination
pursuant to this Agreement), and Nondisclosure and Developments Agreement.  This
Agreement may not be changed, amended, modified, altered or rescinded except
upon the express written consent of the Company and you.

 

7

--------------------------------------------------------------------------------


 

(b)                                If any provision of this Agreement, or part
thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions and parts thereof of this Agreement are declared to be
severable.  Any waiver of any provision of this Agreement shall not constitute a
waiver of any other provision of this Agreement unless expressly so indicated
otherwise.  The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning and not strictly for or against either
of the parties.

 

(c)                                 This Agreement and any claims arising out of
this Agreement (or any other claims arising out of the relationship between the
parties) shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts and shall in all respects be interpreted, enforced
and governed under the internal and domestic laws of Massachusetts, without
giving effect to the principles of conflicts of laws of such state.

 

(d)                                You represent that you have not been subject
to any retaliation or any other form of adverse action by the Company Releasees
for any action taken by you as an employee of the Company or resulting from your
exercise of or attempt to exercise any statutory rights recognized under
federal, state or local law.

 

(e)                                 You may not assign any of your rights or
delegate any of your duties under this Agreement.  The rights and benefits of
this Agreement shall inure to the benefit of the Company’s successors and
assigns.

 

(f)                                   This Agreement may be executed in
counterparts.  When both parties have executed their respective counterparts,
this Agreement shall be considered to be fully executed and the counterparts
shall together be considered one and the same Agreement.

 

12.                               Effective Date:  After signing this Agreement,
you may revoke this Agreement for a period of seven (7) days following said
execution, by submitting a written revocation to counsel for the Company, Mark
C. Solakian, VP and General Counsel.  The Agreement shall not become effective
or enforceable and no payments will be made pursuant to this Agreement until
this revocation period has expired (“Effective Date”).

 

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to me.

 

Finally, Steve, I want to thank you personally for your efforts and
professionalism to help Helicos achieve its goals.  I wish you the very best in
the future.

 

 

Very truly yours,

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

By:

/s/ Ronald A. Lowy

 

 

Ronald A. Lowy

 

 

Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

Accepted and Agreed to:

 

 

 

 

 

/s/ Stephen J. Lombardi

 

Stephen J. Lombardi

 

 

9

--------------------------------------------------------------------------------